Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim recites “a second code fragment comprising a second plurality represented in language features of a second programming language”.  Examiner believes some words were omitted in the claim, and based on the preceding limitation, the limitation should recited “a second code fragment comprising a second plurality of language features represented in . Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  The claim recites the limitation “sending the first code fragment to a universal code fragment classifier configured to perform;”.  Examiner believes at the end of the limitation should include a colon instead of semicolon. Appropriate correction is required.


Allowable Subject Matter
Claims 4, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a repository configured to …” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7-10, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 20210182037 A1), in view of Fige (US 20140325472 A1), further in view of Bales (US 20170212829 A1) and Yoon (US 20130268467 A1).

Regarding Claim 1, Hu (US 20210182037 A1) teaches
A system comprising: a computer processor; a repository configured to store: 
a first code fragment comprising a first plurality of language features represented in a first programming language, a second code fragment comprising a second plurality represented in language features of a second programming language (Para 0063, receives a first code segment and a second code segment. The first code segment is different from the second code segment … the first and second code segments are of different programming languages), 
a first universal abstract syntax tree for the first code fragment, and a second universal abstract syntax tree for the second code fragment (Para 0064, analyzing device 104 parses the first code segment and the second code segment into a first abstract syntax tree (AST) and a second AST, respectively), 
and a universal code fragment classifier executing on the computer processor and configured to: generate the first universal abstract syntax tree for the first code fragment and the second universal abstract syntax tree for the second code fragment (Para 0064, analyzing device 104 parses the first code segment and the second code segment into a first abstract syntax tree (AST) and a second AST, respectively. Since the first code segment and the second code segment are different, at least one node of the first AST is different than the corresponding node of the second AST. Along these lines, each node of the first and second ASTs includes a portion (e.g., an element) of the code segment).

Hu did not specifically teach
wherein the first universal abstract syntax tree and the second universal abstract syntax tree each comprise at least one language independent feature; 
generate, using a graph embedding model, a first plurality of vectors for the first universal abstract syntax tree and a second plurality of vectors for the second universal abstract syntax tree
and classify, by executing an abstract syntax tree classifier on the first plurality of vectors and the second plurality of vectors, the first code fragment as a first code category and the second code fragment as a second code category.

However, Fige (US 20140325472 A1) teaches
 wherein the first universal abstract syntax tree and the second universal abstract syntax tree each comprise at least one language independent feature (Para 0106, From the model 4 and the grammar 11, an abstract syntax tree 12 is generated. The abstract syntax tree 12 represents the model 4 in an abstract and language independent way).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hu’s teaching to Fige’s in order to provid code in predefined programming language based on optimization problem, by reading model of optimization problem, identifying references to external data sources in model, and generating code with program (Fige [Summary]).

Hu and Fige did not specifically teach
generate, using a graph embedding model, a first plurality of vectors for the first universal abstract syntax tree and a second plurality of vectors for the second universal abstract syntax tree
and classify, by executing an abstract syntax tree classifier on the first plurality of vectors and the second plurality of vectors, the first code fragment as a first code category and the second code fragment as a second code category.


However, Bales (US 20170212829 A1) teaches
generate, using a graph embedding model, a first plurality of vectors for the first universal abstract syntax tree and a second plurality of vectors for the second universal abstract syntax tree (Para [0017], the method normalizes the variables in the first and second abstract syntax trees. The method may also include encoding the plurality of selected control flows into respective vector representations using one-of-k encoding or an embedding layer. In some implementations, the method assigns a first subset of the plurality of selected control flows to respective unique vector representations and assigns a second subset of the plurality of selected control flows a vector representation corresponding to an unknown value when encoding the plurality of selected control flows).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hu and Fige’s teaching to Bales’ in order to generate deep learning source code defect detector by generating label set including data elements corresponding to selected control flows, and training neural network using selected flows and label set (Bales [Summary]).

Hu, Fige and Bales did not specifically teach
and classify, by executing an abstract syntax tree classifier on the first plurality of vectors and the second plurality of vectors, the first code fragment as a first code category and the second code fragment as a second code category.

However, Yoon (US 20130268467 A1) teaches
and classify, by executing an abstract syntax tree classifier on the first plurality of vectors and the second plurality of vectors, the first code fragment as a first code category and the second code fragment as a second code category (Para [0041], In operation S130, the feature vectors are classified into classes on the basis of the comparison result of operation S120. For example, it is assumed that the class of a feature vector has two classes (e.g., a first class and a second class). At this point, if the decision value is more than or equal to the class threshold, the feature vector is classified as the first class, and if not, the feature vector is classified as the second class).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hu, Fige and Bales’ teaching to Yoon’s in order to generate training function, by changing priority between false alarm probability and miss detection probability of calculated training function and recalculating training function (Yoon [Summary]).

Regarding Claim 2, Hu, Fige, Bales and Yoon teach
The system of claim 1.

Hu and Fige did not teach
wherein the universal code fragment classifier is further configured to: in response to classifying the first code fragment as the first code category, perform a security analysis using the first code fragment, wherein the first code category is a security relevant category.

However, Bales teaches 
wherein the universal code fragment classifier is further configured to: in response to classifying the first code fragment as the first code category, perform a security analysis using the first code fragment, wherein the first code category is a security relevant category (Para 0019, Faulty control flows can be identified by applying the one or more control flows as input to a neural network trained to detect defects in the first source code, wherein the neural network was trained using second source code of the same context as the first source code and was trained using the encoding dictionary. The operations correlate the faulty control flows to fault locations within the first source code based on the location map).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hu and Fige’s teaching to Bales’ in order to generate deep learning source code defect detector by generating label set including data elements corresponding to selected control flows, and training neural network using selected flows and label set (Bales [Summary]).

Regarding Claim 7, Hu, Fige, Bales and Yoon teach
The system of claim 1, wherein the universal code fragment classifier is further configured to: generate a language-specific abstract syntax tree for the first code fragment and the first programming language, and convert the language-specific abstract syntax tree to the first universal abstract syntax tree (Hu [Para 0064, analyzing device 104 parses the first code segment and the second code segment into a first abstract syntax tree (AST) and a second AST, respectively; Para 0065, In 906, analyzing device 104 generates a first normalized AST and a second normalized AST corresponding to the first AST and the second AST, respectively, based on a normalization rule]).

Regarding Claim 8, Hu, Fige, Bales and Yoon teach
The system of claim 1, wherein the first universal abstract syntax tree further comprises a first language- specific feature that is specific to the first programming language, and wherein the second universal abstract syntax tree further comprises a second language-specific feature that is specific to the second programming language (Hu [Para 0064, In 904, analyzing device 104 parses the first code segment and the second code segment into a first abstract syntax tree (AST) and a second AST, respectively. Since the first code segment and the second code segment are different, at least one node of the first AST is different than the corresponding node of the second AST. Along these lines, each node of the first and second ASTs includes a portion (e.g., an element) of the code segment]).

Regarding Claim 9, is a method claim corresponding to the system claim above (Claim 1) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 1.

Regarding Claim 10, is a method claim corresponding to the system claim above (Claim 2) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 2.

Regarding Claim 15, is a method claim corresponding to the system claim above (Claim 7) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 7.

Regarding Claim 16, is a method claim corresponding to the system claim above (Claim 8) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 8.

Regarding Claim 17, Hu (US 20210182037 A1) teaches
A method comprising: 
obtaining a first code fragment comprising a first plurality of language features represented in a first programming language (Para 0063, receives a first code segment and a second code segment. The first code segment is different from the second code segment … the first and second code segments are of different programming languages); 
sending the first code fragment to a universal code fragment classifier configured to perform: generating a first universal abstract syntax tree for the first code fragment (Para 0064, analyzing device 104 parses the first code segment and the second code segment into a first abstract syntax tree (AST) and a second AST, respectively. Since the first code segment and the second code segment are different, at least one node of the first AST is different than the corresponding node of the second AST. Along these lines, each node of the first and second ASTs includes a portion (e.g., an element) of the code segment).

Hu did not specifically teach
wherein the first universal abstract syntax tree comprises at least one language independent feature
generating, using a graph embedding model, a first plurality of vectors for the first universal abstract syntax tree
classifying, by executing an abstract syntax tree classifier on the first plurality of vectors, the first code fragment as a first code category
and transmitting the first code category for the first code fragment; and receiving, from the universal code fragment classifier, the first code category for the first code fragment.

However, Fige (US 20140325472 A1) teaches
wherein the first universal abstract syntax tree comprises at least one language independent feature (Para 0106, From the model 4 and the grammar 11, an abstract syntax tree 12 is generated. The abstract syntax tree 12 represents the model 4 in an abstract and language independent way).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hu’s teaching to Fige’s in order to provid code in predefined programming language based on optimization problem, by reading model of optimization problem, identifying references to external data sources in model, and generating code with program (Fige [Summary]).

Hu and Fige did not specifically teach
generating, using a graph embedding model, a first plurality of vectors for the first universal abstract syntax tree
classifying, by executing an abstract syntax tree classifier on the first plurality of vectors, the first code fragment as a first code category
and transmitting the first code category for the first code fragment; and receiving, from the universal code fragment classifier, the first code category for the first code fragment.

However, Bales (US 20170212829 A1) teaches
generating, using a graph embedding model, a first plurality of vectors for the first universal abstract syntax tree (Para [0017], the method normalizes the variables in the first and second abstract syntax trees. The method may also include encoding the plurality of selected control flows into respective vector representations using one-of-k encoding or an embedding layer. In some implementations, the method assigns a first subset of the plurality of selected control flows to respective unique vector representations and assigns a second subset of the plurality of selected control flows a vector representation corresponding to an unknown value when encoding the plurality of selected control flows).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hu and Fige’s teaching to Bales’ in order to generate deep learning source code defect detector by generating label set including data elements corresponding to selected control flows, and training neural network using selected flows and label set (Bales [Summary]).

Hu, Fige and Bales did not specifically teach
classifying, by executing an abstract syntax tree classifier on the first plurality of vectors, the first code fragment as a first code category
and transmitting the first code category for the first code fragment; and receiving, from the universal code fragment classifier, the first code category for the first code fragment.


However, Yoon (US 20130268467 A1) teaches
classifying, by executing an abstract syntax tree classifier on the first plurality of vectors, the first code fragment as a first code category (Para [0041], In operation S130, the feature vectors are classified into classes on the basis of the comparison result of operation S120. For example, it is assumed that the class of a feature vector has two classes (e.g., a first class and a second class). At this point, if the decision value is more than or equal to the class threshold, the feature vector is classified as the first class, and if not, the feature vector is classified as the second class),
and transmitting the first code category for the first code fragment; and receiving, from the universal code fragment classifier, the first code category for the first code fragment (Para 0041, At this point, if the decision value is more than or equal to the class threshold, the feature vector is classified as the first class, and if not, the feature vector is classified as the second class).


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hu, Fige and Bales’ teaching to Yoon’s in order to generate training function, by changing priority between false alarm probability and miss detection probability of calculated training function and recalculating training function (Yoon [Summary]).


Regarding Claim 18, Hu, Fige, Bales and Yoon teach
The method of claim 17.

Hu and Fige did not teach
wherein the universal code fragment classifier is further configured to: in response to classifying the first code fragment as the first code category, perform a security analysis using the first code fragment, wherein the first code category is a security relevant category.

However, Bales teaches 
wherein the universal code fragment classifier is further configured to: in response to classifying the first code fragment as the first code category, perform a security analysis using the first code fragment, wherein the first code category is a security relevant category (Para 0019, Faulty control flows can be identified by applying the one or more control flows as input to a neural network trained to detect defects in the first source code, wherein the neural network was trained using second source code of the same context as the first source code and was trained using the encoding dictionary. The operations correlate the faulty control flows to fault locations within the first source code based on the location map).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hu and Fige’s teaching to Bales’ in order to generate deep learning source code defect detector by generating label set including data elements corresponding to selected control flows, and training neural network using selected flows and label set (Bales [Summary]).

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 20210182037 A1), in view of Fige (US 20140325472 A1), Bales (US 20170212829 A1) and Yoon (US 20130268467 A1), further in view of Zhao (US 11074494 B2).

Regarding Claim 3, Hu, Fige, Bales and Yoon teach
The system of claim 1.

Hu, Fige, Bales and Yoon teach did not teach
wherein the universal code fragment classifier is further configured to: train the abstract syntax tree classifier using training code fragments comprising first code fragments represented in the first programming language and second code fragments represented in the second programming language.

However, Zhao (US 11074494 B2) teaches 
wherein the universal code fragment classifier is further configured to: train the abstract syntax tree classifier using training code fragments comprising first code fragments represented in the first programming language and second code fragments represented in the second programming language (Claim 15, processing an instruction sequence with a trained machine learning model including a recursive neural tensor network configured to at least detect one or more recursive interdependencies amongst a plurality of tokens in the instruction sequence using an abstract syntax tree and to determine a classification for the instruction sequence based on the one or more interdependencies amongst the plurality of tokens).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hu, Fige, Bales teaching to Zhao’s in order to provide classifying instruction sequence with machine learning model by determining classification for instruction sequence based on interdependencies among tokens (Zhao [Summary]).

Regarding Claim 11, is a method claim corresponding to the system claim above (Claim 3) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 3.


Claims 5-6, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 20210182037 A1), in view of Fige (US 20140325472 A1), Bales (US 20170212829 A1) and Yoon (US 20130268467 A1), further in view of Tan (US 20190138731 A1).

Regarding Claim 5, Hu, Fige, Bales and Yoon teach
The system of claim 1.

Hu, Fige, Bales and Yoon did not teach
wherein the first universal abstract syntax tree comprises a subtree for a first language feature of the first plurality of language features, wherein the first language feature is one selected from a group consisting of a control flow statement and a declaration statement, and wherein the first plurality of vectors comprises a vector for the subtree.

However, Tan (US 20190138731 A1) teaches 
wherein the first universal abstract syntax tree comprises a subtree for a first language feature of the first plurality of language features, wherein the first language feature is one selected from a group consisting of a control flow statement and a declaration statement, and wherein the first plurality of vectors comprises a vector for the subtree (Para 0044, In one example, Java Abstract Syntax Tree (AST) can be used. In this example, three types of AST nodes can be extracted as tokens. One type of node is method invocations and class instance creations that can be recorded as method names. A second type of node is declaration nodes i.e. method declarations, type declarations and/or enum declarations and the third type of node is control flow nodes such as while statements, catch clauses, if statements, throw statements and the like. In a preferred embodiment, control flow nodes are recorded as their statement types e.g. an if statement is simply recorded as “if”. Therefore, in a preferred embodiment, for each set of training code, or file, a set of token vectors is generated in these three categories).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hu, Fige, Bales, Yoon’s teaching to Tan’s in order to identify software defects and vulnerabilities, by generating deep belief network based on set of training code produced by programmer, evaluating performance of set of test code, and generating tokens from set of code (Tan [Summary]).

Regarding Claim 6, Hu, Fige, Bales, Yoon and Tan teach
The system of claim 5.

Hu, Fige, Bales and Yoon did not teach
wherein the first universal abstract syntax tree comprises a plurality of nodes, wherein the subtree comprises a first node of the plurality of nodes, and wherein the universal code fragment classifier is further configured to generate the first plurality of vectors by: identifying, for the first node, a subset of the plurality of nodes in a local neighborhood of the first node, and aggregating information from a subset of the first plurality of language features corresponding to the subset of the plurality of nodes in the local neighborhood of the first node.

However, Tan (US 20190138731 A1) teaches 
wherein the first universal abstract syntax tree comprises a plurality of nodes, wherein the subtree comprises a first node of the plurality of nodes, and wherein the universal code fragment classifier is further configured to generate the first plurality of vectors by: identifying, for the first node, a subset of the plurality of nodes in a local neighborhood of the first node, and aggregating information from a subset of the first plurality of language features corresponding to the subset of the plurality of nodes in the local neighborhood of the first node (Para 0044, In one example, Java Abstract Syntax Tree (AST) can be used. In this example, three types of AST nodes can be extracted as tokens. One type of node is method invocations and class instance creations that can be recorded as method names. A second type of node is declaration nodes i.e. method declarations, type declarations and/or enum declarations and the third type of node is control flow nodes such as while statements, catch clauses, if statements, throw statements and the like. In a preferred embodiment, control flow nodes are recorded as their statement types e.g. an if statement is simply recorded as “if”. Therefore, in a preferred embodiment, for each set of training code, or file, a set of token vectors is generated in these three categories. In a further embodiment, use of other AST nodes, such as assignment and intrinsic type declarations, may also be contemplated and used).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hu, Fige, Bales, Yoon’s teaching to Tan’s in order to identify software defects and vulnerabilities, by generating deep belief network based on set of training code produced by programmer, evaluating performance of set of test code, and generating tokens from set of code (Tan [Summary]).

Regarding Claim 13, is a method claim corresponding to the system claim above (Claim 5) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 5.

Regarding Claim 14, is a method claim corresponding to the system claim above (Claim 6) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 6.

Regarding Claim 20, Hu, Fige, Bales and Yoon teach
The method of claim 17.

Hu, Fige, Bales and Yoon did not teach
wherein the first universal abstract syntax tree comprises a subtree for a first language feature of the first plurality of language features, wherein the first language feature is one selected from a group consisting of a control flow statement and a declaration statement, and wherein the first plurality of vectors comprises a vector for the subtree.

However, Tan (US 20190138731 A1) teaches 
wherein the first universal abstract syntax tree comprises a subtree for a first language feature of the first plurality of language features, wherein the first language feature is one selected from a group consisting of a control flow statement and a declaration statement, and wherein the first plurality of vectors comprises a vector for the subtree (Para 0044, In one example, Java Abstract Syntax Tree (AST) can be used. In this example, three types of AST nodes can be extracted as tokens. One type of node is method invocations and class instance creations that can be recorded as method names. A second type of node is declaration nodes i.e. method declarations, type declarations and/or enum declarations and the third type of node is control flow nodes such as while statements, catch clauses, if statements, throw statements and the like. In a preferred embodiment, control flow nodes are recorded as their statement types e.g. an if statement is simply recorded as “if”. Therefore, in a preferred embodiment, for each set of training code, or file, a set of token vectors is generated in these three categories).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hu, Fige, Bales, Yoon’s teaching to Tan’s in order to identify software defects and vulnerabilities, by generating deep belief network based on set of training code produced by programmer, evaluating performance of set of test code, and generating tokens from set of code (Tan [Summary]).

Notice of references cited
Dong (US 10564945 B2) discloses a method and a device for supporting multi-framework syntax. The method includes a first abstract syntax tree corresponding to a HTML template and at least one JSX block is generated, a mapping relationship between each node of the first abstract syntax tree and syntax of a designated framework is determined, and the first abstract syntax tree is mapped to an abstract syntax tree of the designated framework according to the mapping relationship.

Kutt (US 20210240826 A1) discloses building multi-representational learning models for static analysis of source code.

Li (US 20190303141 A1) discloses methods and corresponding systems may include retrieving one or more Abstract Syntax Trees (ASTs) associated with source code. The ASTs may describe syntax structures of the source code. The source code may comprise a collection of computer instructions including code symbols and code snippets.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451. The examiner can normally be reached M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191